Concurring Opinion by
Mr. Justice Benjamin E. Jones:
"While I believe that in the present posture of the law the result reached by the majority of this Court is correct, yet I strongly believe that the result is inequitable and unfair. The jury found Brown and Dickey equally liable to the injured person: under the result reached Brown must pay in discharge of this equal liability more than 90% of the amount of the verdict, a most shocking situation. To correct such a situation appropriate legislation is required.
Mr. Justice Bell joins in this opinion.